DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected in the Instant Application.



Priority
Examiner acknowledges Applicant’s claim to priority benefits of Chinese Patent application 201810455846 filed May 14, 2018.




Status of claims
Claim 12 has been amended
Claims 1-12 are pending in the instant application
Claims 1-12are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are persuasive, please see examiners response below.  
Applicants argument: A) Jennings does not disclose a first application B) Jennings requires only one user but Jennings requires two distinct users – claim 1 requires that the process occur via the same one user C) does not disclose obtaining by application component, an application partition of the user in a second application according to the location information of the user D) How is Jennings modified to arrive at claim 1 given lack of second application 
Examiners response: AB) 
Applicants Arguments: Examiner does not point to an element in Jennings that supposedly teaches either the first, the second or invoking instruction. 
Examiners Response: Examiner again respectfully disagrees, first application is the location application second is the proximity group (ie social application) which is invoked to share the items listed (music/video/songs/etc).
Applicants Arguments: Similar arguments to claim 1 and 2 regarding claim 3
Examiners Response: Please see response to claims 1 and 2 above – obtaining is achieved via the wireless access point triangulation (ie obtaining the location of access points and triangulating for specific location). 
Applicants Arguments: Same arguments as claim 3
Examiners Response: See response to claim 3, 2, 1 above. 
Applicants Arguments: Examiner jumps from user X and user Y and their associated roles to arrive at claim 1 and same arguments as claim 3 above
Examiners Response: Examiner again respectfully disagrees, although user X and Y are highlighted it is merely to show what A user (individual user can view/see and do). The application may utilize the two users, however both users can perform the same functionality – the fact that different users are portrayed is merely exemplary. 
Applicants Arguments: Jennings does not disclose second application, let alone the creation of a new application partition in the second application as the application partition of the user in the second application according to the location information of the user location – moreover examiner coalesces between users X and Y
Examiners Response: Examiner here highlighted that if a proximity group ie in the proximity group application does not exist a new one is added (ie partition created), if 
Applicants Arguments: Claim 7 arguments are similar to claim 3 and 4
Examiners Response: See examiners response to claims 3 and 4 above
Applicants Arguments: Applicant merely states Jennings/Hao does not teach and does not provide an argument for claim 8
Examiners Response: Examiner assumes applicant is arguing parent claim rejection and thus utilizes the same response as claim 1 above. 
Applicants Arguments: Applicant argues that inventor identified a problem others did not and further argues that Jennings and Hao do not teach applications to be independent of each other. 
Examiners Response: Examiner would like to point out the claim is a Markush style claim in which one or other choice is selected, examiner highlights how the application is set up in Jennings by pointing to the first figure and stating that it clearly defines application as applications being independent of one another (ie different classes). The term independent here is very broad – applicant is asked to define this term which may adjust the search criteria utilized by the examiner. 
Applicants Arguments: Applicant argues first and second application are not taught
Examiners Response: Please see examiners response to this argument above.
Examiner maintains his rejection and invites the applicant to an interview to determine scope and interpretation. 
USC 101 rejection regarding non-statutory subject matter directed to claim 12 has been withdrawn per the amendments filed in the instant application. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US20090164459A1) hereinafter Jennings in view of HAO hereinafter (US20120109944A1) HAO.
US20030224855A1
Regarding claims 1, 11, 12: Jennings teaches a application partition processing method, comprising:
obtaining, by an application component, location information of a user from a first application (¶0111 see The location matching function 20 may receive location information from the user devices 14-1 through 14-N);
assuming that a user X has entered the proximate area of a user Y and that the users X and Y are not already members of the same proximity group, the location matching function 20 then determines whether the user Y is a member of a proximity group (step 204).); and
associating, by the application component, the user to the application group (¶0014 see if the user X is a member of a proximity group, then the users X and Y are members of separate proximity groups. As such, the location matching function 20 merges the proximity groups of users X and Y to provide a merged proximity group (step 212). In one embodiment, in order to merge the proximity groups, the location matching function 20 may merge the proximity group definition 24 of the proximity group of user X into the proximity group definition 24 of the proximity group of user Y).
Jennings teaches application group for the user however does not explicitly teach application partition based on location 
Hao however in the same field of computer networking teaches application partition based on location (¶0014 see a partitioning application may generate a location-based data structure that stores information, which can be searched by a user device based on a location associated with the user device. The partitioning application may, as a result of the search, generate location-based results that correspond to the location associated with the user device. The results may also include recommendations that identify other results that correspond to the location associated with the user device and that are based on a measure of popularity associated with the identified other results.)


	Further regarding claim 11:    Jennings teaches a device, comprising: one or more processors; and a storage apparatus, configured to store one or more programs (¶0121)
Further regarding claim 12: Jennings teaches a non-transitory computer-readable storage medium, storing a computer program, when executed by one or more processors, causing the one or more processors to perform the operations (¶0121 see storage units)

Regarding claim 2: The already combined references teach the method according to claim 1, further comprising:
obtaining, by the first application, an invoking instruction triggered by the user for the second application (user devices 14-1 through 14-N may provide updates to their locations in response to changes in their locations. [change in location triggers an update to location which in turn triggers the second application]); and
sharing media content such as videos, songs, previews of songs, or the like. For example, the social networking application 30-1 may enable the user device 14-1 to broadcast or otherwise share music with other user devices from the user devices 14-2 through 14-N associated with other users in the social network of the user 18-1).
Regarding claim 3: The already combined references teach the method according to claim 1, wherein before obtaining, by the application component, the location information of the user from the first application, the method further comprises:
obtaining, by the first application, wireless access point information of a wireless access point to which a terminal is connected, wherein the first application is located at the terminal; obtaining, by the first application, location information of the wireless access point according to the wireless access point information (Jennings: ¶0026 see the location determination function 28-1 may operate to receive the location of the user device 14-1 from an associated mobile telecommunications network, which may use a technique such as triangulation to determine a location of the user device 14-1); and
providing, by the first application, the location information of the wireless access point to the application component, so that the application component determines the location information of the user according to the location information of the wireless access point (Jennings: Fig 9A element 200)
Regarding claim 4: The already combined references teach the method according to claim 3, wherein obtaining, by the application component, location information of the user from the first application comprises:
using, by the application component, the location information of the wireless access point as the location information of the user (¶0026 see the location determination function 28-1 may operate to receive the location of the user device 14-1 from an associated mobile telecommunications network, which may use a technique such as triangulation to determine a location of the user device 14-1).
Regarding claim 5: The already combined references teach the method according to claim 1, wherein before obtaining, by the application component, the location information of the user from the first application, the method further comprises:
obtaining, by the first application, location information of a terminal, wherein the first application is located at the terminal (Jennings: Fig 9A element 200); and
providing, by the first application, the location information of the terminal to the application component, so that the application component determines the location information of the user according to the location information of the terminal (Jennings: ¶0112 see location matching function 20 monitors the locations of the users 18-1 through 18-N to identify a first user, which is referred to as user X, that has entered or is otherwise new to the proximate area of a second use).
Regarding claim 6: The already combined references teach the method according to claim 1, wherein the step of obtaining, by the application component, the application partition of the user in the second application according to the location information of the user, comprises:
creating, by the application component, a new application partition in the second application as the application partition of the user in the second application according to the location information of the user when a location corresponding to the location information of the user does not belong to any application partition existing in the second application (Jennings ¶0115 see if the user Y is not a member of a proximity group, the location matching function 20 determines whether the user X is a member of a proximity group (step 214, FIG. 9B). If not, the location matching function 20 creates a proximity group for the users X and Y (step 216)); and
obtaining, by the application component, an existing application partition in the second application as the application partition of the user in the second application through matching according to the location information of the user when the location corresponding to the location information of the user belongs to the existing application partition in the second application (Jennings: ¶0116 see if the user X is a member of a proximity group, the location matching function 20 adds the user Y as a member of the proximity group of user X (step 220) and adds the neighbors of the user Y to the aggregate neighbors list for the proximity group (step 222). Note that if some of the neighbors of user Y are already included in the aggregate neighbors list as a result of also being the neighbors of other members of the proximity group, those users do not need to be added to the aggregate neighbors list).
Regarding claim 7: The already combined references teach the method according to claim 6, wherein the step of obtaining, by the application component, the existing application partition in the second application as the application partition of the user in the second application through matching according to the location information of the user, comprises:
determining, by the application component according to the location information of the user, at least two existing application partitions existing in the second application covering the location information of the user (¶0071-90 see such that the users A, B, L, and M are the members of the new proximity group. The users C through K and N through S form the aggregate neighbors list for the new proximity group [See 0071-90 as groups of more than 1 are merged where a user A can be part of more than 1 group and merge those groups based on proximity]); and
obtaining, by the application component, the existing application partition as the application partition of the user in the second application through matching according to a current density of each application partition in the at least two existing application partitions (¶01118 see if the proximity group is severed by the removal of user Z, the location matching function 20 splits the proximity group into two or more proximity groups as discussed above with respect to FIGS. 7 and 8 (step 236) [as the density is decreased the groups are further subdivided into smaller individual proximity groups]).

Regarding claim 8: The already combined references teach the method according to claim 1, further comprising:
the location matching function 20 removes the user Z as a member of the proximity group (step 232). The location matching function 20 also removes users within the AOI of the user Z but not within the AOI of any other member of the proximity group from the aggregate neighbors list (step 234). Returning to step 230, if the proximity group is severed by the removal of user Z, the location matching function 20 splits the proximity group into two or more proximity groups as discussed above with respect to FIGS. 7 and 8 (step 236) furthermore see ¶0108-109).

Regarding claim 9: The already combined references teach the method according to claim 1, wherein the application component and the second application are independent of each other; or the application component is integrated with the second application (Jennings: Fig 1, elements 14-1, 14-N).

Regarding claim 10: The already combined references teach the method according to claim 1, wherein the first application and the second application are independent of each other; or the first application is integrated with the second application; or the first application is a host application, and the second application is a hosted application (Jennings: elements 14-1, 14-N see separate applications).


Conclusion
Examiner wishes to make the prior art US20030224855A1 as part of record.

References are cited not only for their quoted language but for all that they teach.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek SrivastavaVivek Srivastava[ 1 ] can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449